                    IN Tl-I E UNIT ED STATES DISTRJCT COURT FOR THE
                                                                  ~ - --                       --~--=,...,

                              EASTERN DISTRICT OF VIRGINIA

                                        A lexandria Division

                                                   )
                                                                               ~ \ ~o~ ~
UNITED STATES OF AMERICA                                                            CLERK, U.S. DISTRICT COURT
                                                                                       ALEXANDRIA. VIRGINIA
                                                   )    Filed Under Seal
               V.                                  )
                                                   )     Criminal No. I: 19-MJ- -''oO
SANDY SUSOHO,                                      )
                                                   )
               Defendant.                          )


  AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Kyle A ndreasen, being first duly swam, hereby depose and state as follows:

                        INTRODUCTION AND AGENT BACKGROUND

        I.     I make this affidavit in support of a criminal complaint charging SANDY

SUSOHO ("SUSOHO"), with knowingly conspiring with CC-I and other known and unknown

co-conspirators to misuse a passport, and to furnish, d ispose of, and deliver a passport to another

person for use by another than the person for whose use the passport was originally issued and

designed, iJ1 violat ion of Title 18, United States Code, Section 37 1.

       2.      I am a Special Agent w ith the United States Department of State's Diplomatic

Security Service ("DSS"), assigned to the Washington Field Office and have been so employed

since January 2017. While with DSS, my experience as a Special Agent has included, among

other things, the investigation of cases involving passport and visa fraud. I have participated in

federa l investigations which have utilized search and seizure warrants, interviews and

interrogations, and the review of v isa and passport documents.           Due to my training and

experience, I am familiar with allegations of criminal activity including, passp·01t and visa fraud ,

and similar offenses.
        3.       This affidavit is based upon my personal knowledge; my review of documents

and other evidence; my conversations with others, including other law enforcement personnel;

and my training, experience, and advice received concerning the use of cellphones in criminal

activity.    Because this affidavit is being submitted for the limited purpose of establishing

probable cause, it does not include all the facts that I have learned during the course of my

investigation. Where the contents of documents and the actions, statements, and conversations

of others are reported herein, they are reported in substance and in part, except where otherwise

indicated.

        4.       Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that a violation of 18 U.S.C. § 371 has been committed by

SUSOHO.

                                      PROBABLE CAUSE

        5.      SUSOHO is a United States Citizen and a resident of Bronx, New York.

        6.       On or about August 30, 2018, SUSOHO filed a Form DS-11 Application for a

U.S. Passport with a private passport and visa service company ("Company-A") in New York

City, New York. SUSOHO authorized Company-A to act as the courier company for her DS-

11. In the DS-11, SUSOHO lists an apartment on 1st Ave. in Manhattan as her mailing address.

She further listed Co-Co11:spirator- l ("CC-1 ") as her "Emergency Contact" and provided an

address for CC-I on Jesup Ave. in Bronx, New York.              However, SUSOHO made false

statements as to both addresses. The actual resident at the listed 1st Ave. address is A.T. and, in

an interview with law enforcement, A.T. claimed she did not know SUSOHO but admitted to

knowing CC-1. Additionally, the Jesup Ave. address SUSOHO listed for CC-I is actually her

own mailing address, which is also printed on SUSOHO's New York State identification card.



                                                 2
        7.     In her DS-11 application, SUSOHO further claimed she would be traveling to

France from on or about September 7 to 14, 2018 in order to obtain the passport on an expedited

basis. A representative of Company-A stated that SUSOHO requested the company provide

proof of travel (a "fictitious itinerary") just for the purpose of expediting her passport.

        8.     SUSOHO also filed a standard form DS-64 (Statement Regarding a Lost or

Stolen U.S. Passport Book or Card) stating that her previous U.S. passport had been lost with her

handbag on March 22, 2018.           SUSOHO additionally submitted a standard form DS-71

(Affidavit of Identifying Witness) with CC-1 listed as the identifying witness who would attest to

SUSOHO's citizenship and true statements provided in her application. CC-1 stated SUSOHO

was her niece and further listed an address in Georgia as her residential address.

       9.      On or about August 31, 2018, a U.S. passport #589336543 was issued to

SUSOHO in her name. As standard operating procedure, the passport book would have been

returned to the courier company, Company-A, for distribution to the customer. Based on record

checks conducted within databases that maintain border crossings and travel document use, law

enforcement could not find any evidence that SUSOHO or anyone else actually used this

passport to travel to France.

        10.    During a voluntary interview with law enforcement, SUSOHO admitted that CC-

1 directed her to obtain the passport and provide false statements concerning the addresses and

travel plans. She further stated that CC- I paid for the passport processing and expediting fees.

        11.    On or about September 8, 2018, Material Witness- I arrived at Washington Dulles

International Airport in Loudoun County, Virginia, within the Eastern District of Virginia, aboard

South African flight 209 from Accra, Ghana. Upon arrival, Material Witness-I was inspected by

a Customs and Border Protection (CBP) Officer conducting primary inspection (hereinafter,



                                                   3
"Primary Officer"). Material Witness-I presented U.S. passport #589336543 bearing the name

SANDY SUSOHO to the Primary Officer. U.S. passport #589336543 contained a Ghanaian visa

that had been issued on September 1, 2018, as well as stamps showing entry to the Republic of

Ghana on September 2, 2018 and a departure therefrom on September 7, 2018. However, based

on the record checks conducted, law enforcement did not see that U.S. passport #589336543 was

presented on an outbound flight from the United States.

        12.      The Primary Officer used facial recognition software to attempt to verify Material

Witness-1 's identity, which compared Material Witness- I's live photograph with the photograph

stored on the United States passport in the name SANDY SUSOHO. Th~ comparison resulted in

a photograph "mismatch" message, and Material Witness- I was subsequently referred to CBP

secondary admissibility review.

        13.      At CBP secondary admissibility review, Material Witness-I initially claimed to

be a United States citizen named SUSOHO; however, Material Witness-I was unable to provide

a Social Security Number or any information on her current employment in the United States.

Material Witness-I was asked who the United States passport belonged to, at which point she

stated that she did not know and that someone had given it to her. Material Witness-I was

turned over to CBP Enforcement where she told officers that she had paid $1,200.00 to a person

named "Junior" a/k/a "Sarpong" for the passport and an airline ticket. Material Witness-1 's

luggage was inspected by CBP Officers and they discovered a cellular telephone.•

         14.     While Material Witness-I was in administrative custody, she was interviewed by

DSS. In addition to her prior statements, she informed law enforcement that she was coached to


1
 On or about November 7, 2018, Material Witness-I pleaded guilty to violating 8 U.S.C. § l32S(a)(3) in the U.S.
District Court for the Eastern District of Virginia. As part of her plea agreement with the Government, Material
Witness- I subsequently consented to the search of her cellular phone.


                                                        4
state she was going to New York. Material Witness-I further stated she would be visiting her

"cousin" later identified as "B.K.."      However, based on evidence obtained from Material

Witness-1 's cell phone, it is apparent that she is in a romantic relationship with B.K.

       15.     From the review of Material Witness-1 's cellular phone, DSS found a deleted

message sent on August 31, 2018 to an individual identified as "Musah," stating that "the

passport is ready and [she] want[s] to leave on the 7th." DSS further discovered another deleted

text message sent on or about September 5, 2018 with an individual named Sanni Jajah in Ghana

about obtaining departure details to book a ticket. Call records obtained by subpoena reveal that

B.K. also communicated with the telephone number associated with Jajah multiple times in

September 2018. Moreover, Sanni Jajah attempted to call Material Witness-1 's cellular phone

on or about September 7, 2018, the day Material Witness- I is believed to have departed Ghana.

       16.     In February 2019, law enforcement interviewed SUSOHO who denied knowing

anyone named "B.K.. " However, a review of SUSOHO's telephone records revealed that she

communicated with the telephone number associated with B.K. by voice call and/or text message

at least 10 times between August 27 - 30, 2018, during the time frame SUSOHO submitted the

DS-11 passport application.     The records did not show any other communication between

SUSOHO and B.K. between January 2018 and April 19, 2019.                 Additionally, call records

indicate SUSOHO and CC-I were in contact via telephone at least 19 times from August 27 to

September 9 of 2018. Call records further establish that CC-I and Material Witness-I, CC-I and

B.K., and B.K. and Material Witness- I communicated regularly via cellular phone in August and

September 2018.

       17.     In June 2019, SUSOHO provided another voluntary statement to law

enforcement further admitting that CC-I asked SUSOHO to "help her with [her] passport" and



                                                  5
to " bring someone here." According to SUSOHO, CC-I told her that the woman from Ghana -

later identified as Material Witness-I - was B.K. 's wife. CC-I promised SUSOHO that she will

help her fami ly because SUSOHO's father is not working, and SUSOHO agreed.

                                            CONCLUSION

       18.       Based on the foregoing information, I submit that there is probable cause to

believe that in and around August 2018 to on o r about September 8, 20 18, in the Eastern District

of Virginia and elsewhere, SANDY SU SOHO knowingly conspired with CC-1 and other known

and unknown co-conspirators to misuse a passport, and to furni sh, dispose of, and deliver a

passport to another person for use by another than the person for whose use the passport was

originally issued and designed, in violation of Title 18, United States Code, Section 371.



                                                       Respectfully submitted,




                                                       Special Agent
                                                       Diplomatic Security Service



       Subscribed and sworn to before me on th is      1~~ of June, 2019:
             _   _   _   _ /S/ _   _   '31:::,_
                                           t.--_
             John F. Anderson
       Thajr{ft>e1PB:t~i§sJ~lagiifir~§en
       United States Magistrate Judge




                                                   6
